Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 12.2 AMERICAN EXPRESS COMPANY COMPUTATION IN SUPPORT OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in millions) Six Months Ended June 30, Years Ended December 31, Earnings: Pretax income from continuing operations $ 3,034 $ 5,328 $ 4,248 $ 3,831 $ 3,415 Interest expense 2,032 3,132 2,324 1,830 1,728 Other adjustments 74 139 150 151 154 Total earnings (a) $ 5,140 $ 8,599 $ 6,722 $ 5,812 $ 5,297 Fixed charges: Interest expense $ 2,032 $ 3,132 $ 2,324 $ 1,830 $ 1,728 Other adjustments 52 106 151 145 139 Total fixed charges (b) $ 2,084 $ 3,238 $ 2,475 $ 1,975 $ 1,867 Ratio of earnings to fixed charges (a/b) 2.47 2.66 2.72 2.94 2.84 Included in interest expense in the above computation is interest expense related to the cardmember lending activities, international banking operations and charge card and other activities in the American Express Consolidated Statements of Income. Interest expense does not include interest on liabilities recorded under FIN 48. American Express policy is to classify such interest in the income tax provision in the Consolidated Statements of Income. For purposes of the earnings computation, other adjustments include adding the amortization of capitalized interest, the net loss of affiliates accounted for under the equity method whose debt is not guaranteed by American Express, the minority interest in the earnings of majority-owned subsidiaries with fixed charges, and the interest component of rental expense and subtracting undistributed net income of affiliates accounted for under the equity method. For purposes of the fixed charges computation, other adjustments include capitalized interest costs and the interest component of rental expense.
